Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/914,098 filed on 06/26/2020.  Claims 1 – 20 were originally filed in the application.  Claims 1 – 20 remain pending in the application.

Claim Objections
2.	Claims listed below are objected to because of the following informalities:  
Claim 1, line 3, change “a first plurality of value” to [Symbol font/0x2D][Symbol font/0x2D]a first plurality of values[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 4 – 5, change “the plurality of first values” to [Symbol font/0x2D][Symbol font/0x2D]the first plurality of values[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 3, before “multiplication” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 10 – 11, before “fourth plurality of inputs” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 4, change “the third and fourth adding circuitry” to [Symbol font/0x2D][Symbol font/0x2D]the third adding circuitry and the fourth adding circuitry[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 1, before “comprising” insert [Symbol font/0x2D][Symbol font/0x2D]further[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 1, before “comprising” insert [Symbol font/0x2D][Symbol font/0x2D]further[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 2, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]multiplexer[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 3, change “the multiplexer circuitry” to [Symbol font/0x2D][Symbol font/0x2D]said each multiplexer[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 1, before “comprising” insert [Symbol font/0x2D][Symbol font/0x2D]further[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 4, change “a first plurality value” to [Symbol font/0x2D][Symbol font/0x2D]a first plurality of values[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 1, change “the first and second digital signal processing blocks” to [Symbol font/0x2D][Symbol font/0x2D]the first digital signal processing block and the second digital signal processing block[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.

Double Patenting Rejection

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Independent Claim 1 and Claim 13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claim 1 of copending U.S. Patent Application No. 16/914,107.  Although the conflicting claims are not word-to-word identical, they are not patentably distinct from each other because they have similar limitations. 
	From the Claim 1 and Claim 13 of the current application and Claim 1 of the conflicting copending application, we observe the following facts:
A digital signal processing block, which is similar to (a first digital processing block);
A plurality of inputs include a first plurality of inputs, a second plurality of inputs and a third plurality of inputs; wherein the first plural of inputs configured to receive a first plurality of values and a second plurality of values;
A plurality of weight registers coupled to stores the second plurality values received via the first plurality of inputs; Noted that, since difference(s) between the second plurality values and the first plurality values is/are not specified, the second plurality of values here can be the first plurality values;
Multiple circuitry configured to simultaneously multiply each value of the first plurality of values by a value of the second plurality of values to generate a third plurality values (i.e., a plurality of products). 

Other dependent claims (i.e., Claims 2 – 12 and 13 – 16) of the current application that are not specifically cited above are also rejected because of the deficiencies of their respective parent claims (i.e., Claim 1 and Claim 13).
                                                                                                                                                            
5.	Claims 1 – 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 1 of copending Application No. 16/914,107.  Although the conflicting claims (i.e., Claim 1 and Claim 13 of the current application and Claim 1 of the Copending application) are not word-to-word identical, they are not patentably distinct from each other because they have similar limitations.  Other dependent claims (Claims 2 – 12 and 13 – 16) of the current application are also rejected because of the deficiencies of their respective parent claims (i.e., Claim 1 and Claim 13).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Allowable Subject Matter
6. 	Claims 17 – 20 are allowed.  Those claims are allowed because the prior art does not teach or fairly suggest the following subject matters:
A system, comprising: a first digital signal processing block, and a second digital signal processing block, comprising: a first plurality of inputs configured to receive a first plurality of values; a second plurality of inputs communicatively coupled to the first digital signal processing block; a third plurality of inputs; a fourth plurality of inputs communicatively coupled to the first digital signal processing block; a plurality of weight registers configured to store a second plurality of values received via the first plurality of inputs, the second plurality of inputs, or the third plurality of inputs; and multiplier circuitry configured to simultaneously multiply each value of the first plurality of values by a value of the second plurality of values to generate a third plurality of values as recited in independent Claim 17.
	 

Examiner’s Remarks

7.	Based on results of preliminary prior art searches, Claims 1 – 16 contain allowable subject matters.  Claims 1 – 16 will be allowed pending on a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) can be used to overcome a provisional rejection as explained in the “Double Patenting Rejection” given above, and results of further prior art searches.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 


/SUN J LIN/Primary Patent Examiner, Art Unit 2851